JUDGMENT
Relator, Thomas B. Campbell III, has filed a complaint for a writ of mandamus through which he seeks an order from this court which requires the respondent, Judge Timothy P. Gilligan, to vacate the judgment and sentence of incarceration that was imposed in the underlying case of City of Brooklyn v. Thomas Campbell, Parma Municipal Court Case Nos. 99TRD14757 and 99CRB03714. The relator argues that the denial of his right to a speedy trial mandates that the respondent vacate the judgment and sentence of incarceration as imposed on June 6, 2000. The relator was convicted of the offenses: 1) hit-skip/leaving the scene of an accident; 2) reckless operation of a motor vehicle; 3) speeding; 4) improper passing; 5) driving through private property; 6) traffic signal violations; and 7) turn signal violation. The relator was sentenced to one hundred and eighty days of incarceration within the Cuyahoga County Jail. The respondent has filed a motion to dismiss.
The Supreme Court of Ohio, in State ex rel. Dix v. Angellota (1985),18 Ohio St.3d 115, held that mandamus may not be employed to determine whether an individual's right to a speedy trial has been violated. The Supreme Court of Ohio, in Dix, further held that an individual's claim of a lack of speedy trial must be addressed through a direct appeal and not mandamus. See, also, State ex rel. Drake v. Judge Sutula (May 6, 1999), Cuyahoga App. No. 76000, unreported.
Accordingly, we grant the respondent's motion to dismiss. Clerk to service notices to all parties as provided in Civ.R. 58(B). Costs to relator.
Complaint dismissed.
TIMOTHY E. McMONAGLE, P.J., and ANNE L. KILBANE, J., CONCUR.